DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 20, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the self-locking adjustable loop" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be examined as a self-locking adjustable loop. 
Claim 4 recites the limitation "the first self-locking adjustable loop" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be examined as the self-locking adjustable loop.
Claim 20 recites the limitation "the first self-locking adjustable loop" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be examined as the self-locking adjustable loop.
Claim 21 recites the limitation "the first self-locking adjustable loop" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be examined as the self-locking adjustable loop.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 16, 17, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Paten Publication 6,296,659 to Foerster in view of U.S. Patent Publication 2003/0088272 to Smith.
As to claim 7, Foerster discloses a method of securing rotator cuff to bone (col. 4 ll. 25-26), comprising: using an adjustable suture construct (111, figure 3) including a suture with a first free end (end attached to 27) and a second free end (end of 113), the first free end extending longitudinally through a first longitudinal passage in the suture to form a self-locking adjustable loop (21, figure 4, 5); and pulling on the first free end of the suture to reduce a size of the self-locking adjustable loop (figure 4, 5), wherein the self-locking adjustable loop extends during said pulling, and wherein said pulling forces the segment of soft tissue against the bone (figure 4, 5) but is silent about locating a first anchor in a bone at a first location and a second anchor in the bone at a second location spaced from the first location with an adjustable suture construct extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of soft tissue positioned under the adjustable suture construct and over the bone between the first anchor and the second anchor, and the loop will extend all the way from the first anchor to the second anchor. Foerster seems to disclose the tensioned suture can be used with bone anchors to secure a rotator cuff (col. 3 ll. 64-66, col. 4 ll. 12-18) but is silent about the specific details about the anchors. 
Smith teach a similar method (soft tissue repair, abstract) where a rotator cuff is secured to bone by locating a first anchor (16) in a bone at a first location (figure 1) and a second anchor (18) in the bone at a second location spaced form the first location (figure 1) with an adjustable suture construct (10) extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of soft tissue positioned under the adjustable suture construct and over the bone between the first anchor and the second anchor (figure 1), and a loop of the construct will extend all the way from the first anchor to the second anchor (figure 1) for the purpose of using a known method of attaching soft tissue to bone (paragraph 47). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method using the first and second bone anchors of Smith in the method of Foerseter in order for using a known method of attaching soft tissue to bone.
As to claim 8, with the method of Foerster and Smith above, Smith further teaches locating a third anchor (the third anchor as seen in figure 6) at a third location that is spaced from the first location and the second location (figure 6), and coupling at least of the first anchor and the second anchor to the third anchor with suture material (figure 6).
As to claim 16, with the method of Foerster and Smith above, Smith further teaches the loop is coupled to the second anchor after the second anchor is located in the bone at the second location (paragraph 55, the suture can be threaded through the anchor, and tensioned after the anchor is implanted).
As to claim 17, Foerster discloses a method of securing rotator cuff tissue to bone (col. 4 ll. 25-26), comprising having an adjustable suture construct (111, figure 3), the adjustable suture construct including a suture with a first free end  (end attached to 27) and a second free end (end of 113), the first free end passing into the suture through a first aperture (29) in the suture (figure 3), extending longitudinally within the suture along a first longitudinal passage (113), and passing out of the suture through a fourth aperture (figure 4) in the suture to form a self-locking adjustable loop (21), and pulling on the first free end of the suture so as to reduce a size of the self-locking adjustable loop (figure 4-5), but is silent about locating a first anchor in a bone at a first location and a second anchor in the bone at a second location spaced from the first location with an adjustable suture construct extending between and coupled to the first anchor and the second anchor, where pulling the first free end will force a segment of rotator cuff tissue that is positioned under the adjustable suture construct and over and against the bone Foerster seems to disclose the tensioned suture can be used with bone anchors to secure a rotator cuff (col. 3 ll. 64-66, col. 4 ll. 12-18). 
Smith teach a similar method (soft tissue repair, abstract) where a rotator cuff is secured to bone by locating a first anchor (16) in a bone at a first location (figure 1) and a second anchor (18)  in the bone at a second location spaced form the first location (figure 1) with an adjustable suture construct (10) extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of soft tissue, wherein pulling the free end can force a segment of rotator cuff tissue that is positioned under the adjustable suture construct and over and against the bone (paragraph 55, 56) for the purpose of using a known method of attaching soft tissue to bone (paragraph 47). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method using the first and second bone anchors of Smith in the method of Foerseter in order for using a known method of attaching soft tissue to bone.
As to claim 20, with the method of Foerster and Smith above, Smith further teaches coupling the first self-locking adjustable loop to the second anchor (figure 1, the first loop will be coupled to the second anchor).
As to claim 21, with the method of Foerster and Smith above, Smith further teaches the first self-locking adjustable loop extends all the way from the first anchor to the second anchor along an outer surface of the rotator cuff tissue during said pulling (figure 1). 
As to claim 22, with the method of Foerster and Smith above, Smith further teaches the loop is coupled to the second anchor after the second anchor is located in the bone at the second location (paragraph 55, the suture can be threaded through the anchor, and tensioned after the anchor is implanted).
Claims 3, 4, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Paten Publication 6,296,659 to Foerster in view of U.S. Patent Publication 2003/0088272 to Smith and in view of U.S. Patent Publication 2005/0137624 to Fallman.
As to claim 3, Foerster discloses the reference patent claims a method of securing rotator cuff to bone (col. 4 ll. 25-26), comprising: using an adjustable suture construct (111, figure 3) including a suture with a first free end (end attached to 27) and a second free end (end of 113), the first free end extending longitudinally through a first longitudinal passage in the suture to form a self-locking adjustable loop (21, figure  4, 5); and pulling on the first free end of the suture to reduce a size of the self-locking adjustable loop (figure 4, 5), wherein the self-locking adjustable loop extends during said pulling, and wherein said pulling forces the segment of soft tissue against the bone (figure 4, 5) but is silent about locating a first anchor in a bone at a first location and a second anchor in the bone at a second location spaced from the first location with an adjustable suture construct extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of soft tissue positioned under the adjustable suture construct and over the bone between the first anchor and the second anchor, and at least a port of the longitudinal passage is located within the first bone anchor. Foerster seems to disclose the tensioned suture can be used with bone anchors to secure a rotator cuff (col. 3 ll. 64-66, col. 4 ll. 12-18) but is silent about the specific details about the anchors. 
Smith teach a similar method (soft tissue repair, abstract) where a rotator cuff is secured to bone by locating a first anchor (16) in a bone at a first location (figure 1) and a second anchor (18) in the bone at a second location spaced form the first location (figure 1) with an adjustable suture construct (10) extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of soft tissue positioned under the adjustable suture construct and over the bone between the first anchor and the second anchor (figure 1), for the purpose of using a known method of attaching soft tissue to bone (paragraph 47). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method using the first and second bone anchors of Smith in the method of Foerseter in order for using a known method of attaching soft tissue to bone.
Fallman teaches a similar device and method (suture approximating device, abstract) having at least a part of the longitudinal passage (1232) locate din in within an anchor (figure 10) for the purpose of retaining the adjustable construct securely within the anchor (paragraph 23). Based on the singular adjustable loop of Foerster, the longitudinal passage can be situated in the anchor of Smith to secure and couple the construct to the anchor. It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least a part of the longitudinal passage of Foerster be located within the first anchor of Smith as taught by Fallman in order for retaining the adjustable construct securely within the anchor.
As to claim 4, with the method of Foerster, Smith, and Fallman above, Smith further teaches the first self-locking adjustable loop extends all the way from the first anchor to the second anchor along an outer surface of the rotator cuff tissue during said pulling (figure 1).
As to claim 9, Foerster as modified by Smith disclose the method above, but is silent about at least a part of the longitudinal passage of the suture is located within the first anchor.  
Fallman teaches a similar device and method (suture approximating device, abstract) having at least a part of the longitudinal passage (1232) located within an anchor (figure 10) for the purpose of retaining the adjustable construct securely within the anchor (paragraph 23). Based on the singular adjustable loop of Foerster, the longitudinal passage can be situated in the anchor of Smith to secure and couple the construct to the anchor. It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least a part of the longitudinal passage of Foerster be located within the first anchor of Smith as taught by Fallman in order for retaining the adjustable construct securely within the anchor.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-7, 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/004,489 in view of U.S. Patent Publication 2004/0267317 to Higgins . Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to claim 3, the reference patent claims a method of securing soft tissue to bone (claim 1), comprising: locating a first anchor (claim 1) in a bone at a first location (claim 1) with an adjustable suture construct that is coupled to the first anchor extending from the first anchor and through soft tissue that is positioned over the bone so that at least part of the adjustable suture construct is positioned along an outer surface of the rotator cuff tissue (claim 1, 9), the adjustable suture construct including a suture with a first free end and a second free end, the first free end extending longitudinally through a first longitudinal passage in the suture to form the self-locking adjustable loop (claim 1), wherein at least part of the longitudinal passage in the suture is located within the first anchor (claim 6), and wherein at least part of the self-locking adjustable loop extends along the outer surface of the soft tissue (claim 9); locating a second anchor in the bone at a second location (claim 1); coupling the adjustable suture construct to the second anchor after the second anchor is located in the bone at the second location (claim 1, 9): and pulling on the first free end of the suture with the first anchor located at the first location and coupled to the adjustable suture construct and with the second anchor located at the second location and coupled to the adjustable suture construct so as to reduce a size of the self-locking adjustable loop (claim 1), wherein said pulling forces a segment of the soft tissue that is positioned under the adjustable suture construct and over the bone between the first anchor and the second anchor against the bone (claim 9) but is silent about the soft tissue is rotator cuff, and the first and second locations are spaced form eachother. 
Higgins teach a similar method (soft tissue repair, abstract) where a rotator cuff is secured to bone using a suture construct and first and second anchors (10a,b) where the first and second is located in a first location, and the second anchor is located in a second location spaced from the first location (paragraph 26, figure 8) for the purpose of using a known method to repairing detached soft tissue. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of the refence patent to repair the rotator cuff where the anchors are located at first and second locations spaced from each other as taught by Higgins in order for  using a known method to repairing detached soft tissue.
As to dependent claims 4-6, see reference patent claims 1-25.
As to claim 7, the reference patent claims a method of securing soft tissue to bone (claim 1, comprising: locating a first anchor (claim 1, 3, ) in a bone at a first location and a second anchor in the bone at a second location (claim 1, 3) that is spaced from the first location with an adjustable suture construct extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of soft tissue tissue positioned under the adjustable suture construct and over the bone (claim 9)  between the first anchor and the second anchor, the adjustable suture construct including a suture with a first free end and a second free end (claim 1), the first free end extending longitudinally through a first longitudinal passage in the suture to form a self-locking adjustable loop (claim 1); and pulling on the first free end of the suture to reduce a size of the self-locking adjustable loop (claim 1), wherein the self-locking adjustable loop extends all the way from the first anchor to the second anchor during said pulling, and wherein said pulling forces the segment of soft tissue against the bone (claim 1, 9) but is silent about the soft tissue is rotator cuff, and the first and second locations are spaced form eachother. 
Higgins teach a similar method (soft tissue repair, abstract) where a rotator cuff is secured to bone using a suture construct and first and second anchors (10a,b) where the first and second is located in a first location, and the second anchor is located in a second location spaced from the first location (paragraph 26, figure 8) for the purpose of using a known method to repairing detached soft tissue. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of the refence patent to repair the rotator cuff where the anchors are located at first and second locations spaced from each other as taught by Higgins in order for  using a known method to repairing detached soft tissue.
As to dependent claims 9-16, see reference patent claims 1-7.
Claims 7, 8, 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,801,620 in view of U.S. Patent Publication 2004/0267317 to Higgins. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to claim 7, the reference patent claims a method of securing soft tissue to bone (claim 1, comprising: locating a first anchor (claim 1) in a bone at a first location and a second anchor in the bone at a second location (claim 1) with an adjustable suture construct extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of soft tissue positioned under the adjustable suture construct and over the bone (claim 1, 6)  between the first anchor and the second anchor, the adjustable suture construct including a suture with a first free end and a second free end (claim 1), the first free end extending longitudinally through a first longitudinal passage in the suture to form a self-locking adjustable loop (claim 1); and pulling on the first free end of the suture to reduce a size of the self-locking adjustable loop (claim 1), wherein the self-locking adjustable loop extends all the way from the first anchor to the second anchor during said pulling, and wherein said pulling forces the segment of soft tissue against the bone (claim 1, 6) but is silent about the soft tissue is rotator cuff, and the first and second locations are spaced form eachother. 
Higgins teach a similar method (soft tissue repair, abstract) where a rotator cuff is secured to bone using a suture construct and first and second anchors (10a,b) where the first and second is located in a first location, and the second anchor is located in a second location spaced from the first location (paragraph 26, figure 8) for the purpose of using a known method to repairing detached soft tissue. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of the refence patent to repair the rotator cuff where the anchors are located at first and second locations spaced from each other as taught by Higgins in order for using a known method to repairing detached soft tissue.
As to dependent claims 8, 10-16, see reference patent claims 1-7.
Claims 7, 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/603,029 . Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to claim 7, the reference patent claims a method of securing rotator cuff tissue to bone (claim 1, 7), comprising: locating a first anchor (claim 1) in a bone at a first location and a second anchor in the bone at a second location (claim 1) that is spaced from the first location (claim 1) with an adjustable suture construct extending between the first anchor and the second anchor to couple the first anchor to the second anchor with a segment of rotator cuff tissue positioned under the adjustable suture construct and over the bone (claim 1) between the first anchor and the second anchor, the adjustable suture construct including a suture with a first free end and a second free end (claim 1), the first free end extending longitudinally through a first longitudinal passage in the suture to form a self-locking adjustable loop (claim 1); and pulling on the first free end of the suture to reduce a size of the self-locking adjustable loop (claim 1), wherein the self-locking adjustable loop extends all the way from the first anchor to the second anchor during said pulling, and wherein said pulling forces the segment of rotator cuff tissue against the bone (claim 1).
As to dependent claims 10-16, see reference patent claims 1-7.
With respect to claim 17, the reference patent claims a method of securing rotator cuff tissue to bone (claim 8,16), comprising: locating a first anchor (claim 8) in a bone at a first location (claim 8), the first anchor having an adjustable suture construct coupled to the first anchor, the adjustable suture construct including a suture with a first free end and a second free end (claim 8), the first free end passing into the suture through a first aperture in the suture (claim 8), extending longitudinally within the suture along a first longitudinal passage (claim 8), and passing out of the suture through a fourth aperture in the suture to form a self-locking adjustable loop (claim 8), locating a second anchor in the bone at a second location that is spaced from the first location (claim 8); coupling the adjustable suture construct to the second anchor (claim 8); and pulling on the first free end of the suture with the first anchor located at the first location and coupled to the adjustable suture construct and with the second anchor located at the second location and coupled to the adjustable suture construct so as to reduce a size of the self-locking adjustable loop and force a segment of rotator cuff tissue that is positioned under the adjustable suture construct and over the bone between the first anchor and the second anchor against the bone (claim 8).
	As to dependent claims 18-22, see reference patent claims 8-16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771